 
Exhibit 10.16.2
 
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions. portions.

 
SETTLEMENT AGREEMENT
 
This Settlement Agreement (the “Agreement”) is made and entered into as of
January 21, 2011 (the “Settlement Date”), by and between Impax Laboratories,
Inc., a Delaware corporation, (“Impax”) and Medicis Pharmaceutical Corp., a
Delaware corporation (“Medicis”).  Impax and Medicis are each referred to as a
“Party” and collectively referred to as the “Parties.”
 
RECITALS
 
WHEREAS, Impax has asserted various claims and causes of action against Medicis
in an action captioned Impax Laboratories, Inc. v. Medicis Pharmaceutical Corp.,
Case No. cv 2010-022735 (the “Litigation”), which is pending in the Superior
Court of Maricopa County, Arizona (the “Court”);
 
WHEREAS, Medicis has asserted various counterclaims and causes of action against
Impax in the Litigation;
 
WHEREAS, Medicis and Impax both deny any wrongdoing or liability;
 
WHEREAS, to avoid the expense of further litigation, and without any admission
of wrongdoing or liability, the Parties desire to settle the Litigation on the
terms set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants and
promises set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:
 
1.             Dismissal Order.  [***], the Parties shall file a notice of
settlement with the Court.  [***], the Parties shall file with the Court a
Stipulation and Order, in the form attached as Exhibit A, dismissing the
Litigation with prejudice, with each side to bear its own costs and attorneys’
fees.
 
2.             [***]
 
3.             [***]
 
4.             No Liability.  [***].
 
5.             Amendments.
 
5.1           That certain Joint Development Agreement entered into between the
Parties and dated November 26, 2008 (as amended, the “JDA”) is hereby amended by
replacing the first sentence of Section 6.3 of the JDA with the following
sentence:
 
“Subject to the terms and conditions of this Agreement, within sixty (60) days
following the end of each calendar quarter, Impax shall pay to Medicis [***].”
 
 
 

--------------------------------------------------------------------------------

 
 
5.2           The Joint Development Agreement is hereby further amended by
replacing the first sentence of Section 6.4 of the JDA with the following
sentence:
 
“Subject to the terms and conditions of this Agreement, Medicis shall pay to
Impax [***].”
 
5.3           The Joint Development Agreement is hereby further amended by
replacing the first sentence of Section 6.5 of the JDA with the following
sentence:
 
“Subject to the terms and conditions of this Agreement, Medicis shall pay to
Impax [***].”
 
6.             Confidentiality.  The Parties agree that, except as otherwise may
be required by applicable laws, regulations, rules or orders, no information
concerning this Agreement shall be made public by either Party without the prior
written consent of the other.
 
7.             No Prior Transfer.  The Parties hereby mutually represent and
warrant that there has been no assignment, sale or other transfer or disposition
of any interest in any of the Claims.
 
8.             Due Authorization.  The Parties represent and warrant that the
individuals signing this Agreement on their behalf are duly authorized and fully
competent to do so.
 
9.             Assignment, Predecessors, Successors and Assigns.  This Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors and assigns.
 
10.           Construction.  The Parties hereby mutually acknowledge and
represent that they have been fully advised by their respective legal counsel of
their rights and responsibilities under this Agreement, that they have read,
know and understand completely the contents of this Agreement, and that they
have voluntarily executed the same.  The Parties further mutually acknowledge
that they have had input into the drafting of this Agreement and that,
accordingly, in any construction to be made of the Agreement, it shall not be
construed for or against any party, but rather shall be given a fair and
reasonable interpretation, based on the plain language of the Agreement and the
expressed intent of the Parties.
 
11.           Entire Agreement.  The Parties acknowledge that this Agreement
sets forth the entire agreement and understanding of the Parties and supersedes
all prior written or oral agreements or understandings with respect to the
subject matter hereof.  No modification of any of the terms of this Agreement,
or any amendments thereto, shall be deemed to be valid unless in writing and
signed by an authorized agent or representative of both parties hereto.  No
course of dealing or usage of trade shall be used to modify the terms and
conditions herein.  This Agreement shall be binding on each of Impax and Medicis
and their respective permitted successors and assigns.  Except as expressly set
forth herein, the License Agreement and JDA shall remain in full force and
effect in accordance with their respective terms.
 
12.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The Parties agree that
telecopied or PDF copies of signatures will be sufficient, with original
signature pages to be supplied and exchanged at a later date.
 
 
 

--------------------------------------------------------------------------------

 
 
13.           Governing Law. In any action brought regarding the validity,
construction and enforcement of this Agreement, it shall be governed in all
respects by the laws of the State of Arizona, without regard to the principles
of conflicts of laws.  The federal and state courts in the State of Arizona
shall have jurisdiction over the parties hereto in all matters arising hereunder
and the parties hereto agree that the venue with respect to such matters will be
a state or federal court in the State of Arizona.
 
14.           Waiver of Claims and Defenses.  The Parties agree that this
Agreement shall not be subject to any claim of duress, mistake of law or mistake
of fact, and that it expresses the full and complete settlement of the Parties.
 
IN WITNESS WHEREOF, the Parties have fully executed and delivered this
Settlement Agreement as of the day and year first written above.
 
IMPAX LABORATORIES, INC.

By: 
/s/ Larry Hsu 
        Name:
Larry Hsu
        Title: 
President & CEO
       

 
 
 
MEDICIS PHARMACEUTICAL CORP.

By: 
/s/ Richard D. Peterson 
        Name:
Richard D. Peterson 
        Title: 
EVP, CFO & Treasurer

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Patricia Lee Refo (#017032)
Kelly Kszywienski (#025578)
Snell & Wilmer LLP
400 E. Van Buren
Phoenix, AZ  85004-2202
Telephone: (602) 382-6290
Facsimile: (602) 382-6070
prefo@swlaw.com
kkszywienski@swlaw.com


Of Counsel:


Andrew M. Berdon (NY Bar No. 2214138)
Quinn Emmanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22nd Floor
New York, New York  10010
Telephone: (212) 849-7000
Email: andrew.berdon@quinnemanuel.com


Thomas C. Frongillo (Mass. Bar No. 180690)
Weil, Gotshal & Manges LLP
100 Federal Street, Floor 34
Boston, MA 02110
Telephone:  (617) 772-8335
Email: thomas.frongillo@weil.com


Danielle Rosenthal
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Email: danielle.rosenthal@weil.com
 
Attorneys for Defendant Medicis Pharmaceutical Corp.
 
 
IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA
 
Impax Laboratories, Inc.,
 
Plaintiff,
v.
 
Medicis Pharmaceutical Corp.,
 
Defendant.
 
No. CV 2010-022735
 
STIPULATION FOR DISMISSAL
WITH PREJUDICE
 
(Assigned to the Honorable John A.
Buttrick)

 
 
 

--------------------------------------------------------------------------------

 


Plaintiff Impax Laboratories, Inc. and Defendant Medicis Pharmaceutical Corp.,
by and through counsel undersigned, stipulate and agree that this matter shall
be dismissed with prejudice, each party to bear its own costs and attorneys’
fees.
 
DATED this ___ day of January 2011.
 
SNELL & WILMER L.L.P.
MARISCAL, WEEKS, MCINTYRE &
FRIEDLANDER, P.A.
By
/s/Patricia Lee Refo
   
Patricia Lee Refo
   
Kelly A. Kszywienski
By
/s/David G. Bray (with permission)
 
One Arizona Center
 
Timothy J. Thomason
 
400 E. Van Buren
 
David G. Bray
 
Phoenix, AZ 85004-2202
 
2901 North Central Avenue, Suite 200
 
Attorneys for Defendant
 
Phoenix, Arizona 85012-2705
     
Attorney for Plaintiff
       

 
MAILED this ____ day of January 2011 to:
 
Thomas J. Thomason
David G. Bray
Mariscal, Weeks, McIntyre & Friedlander PA
2901 N. Central #200
Phoenix, Arizona 85012
 
Susan L. Harriman
Steven P. Ragland
Michael E. Gadeberg
Keker & Van Nest LLP
710 Sansome Street
San Francisco, CA 94111-1704
 
Attorneys for Plaintiff Impax Laboratories, Inc.
 
 
 

--------------------------------------------------------------------------------

 


Patricia Lee Refo (#017032)
Kelly Kszywienski (#025578)
Snell & Wilmer LLP
400 E. Van Buren
Phoenix, AZ 85004-2202
Telephone: (602) 382-6290
Facsimile: (602) 382-6070
prefo@swlaw.com
kkszywienski@swlaw.com
 
Of Counsel:
 
Andrew M. Berdon (NY Bar No. 2214138)
Quinn Emmanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22nd Floor
New York, New York 10010
Telephone: (212) 849-7000
Email: andrew.berdon@quinnemanuel.com
 
Thomas C. Frongillo (Mass. Bar No. 180690)
Weil, Gotshal & Manges LLP
100 Federal Street, Floor 34
Boston, MA 02110
Telephone: (617) 772-8335
Email: thomas.frongillo@weil.com
 
Danielle Rosenthal
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Email: danielle.rosenthal@weil.com
 
Attorneys for Defendant Medicis Pharmaceutical Corp.
 
IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 
IN AND FOR THE COUNTY OF MARICOPA


Impax Laboratories, Inc., a Delaware
corporation,
 
Plaintiff,
v.
 
 
No. CV 2010-022735
 
ORDER FOR DISMISSAL WITH
PREJUDICE
 
(Assigned to the Honorable John A. Buttrick)



Medicis Pharmaceutical Corp., a Delaware
corporation,
 
Defendant.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Pursuant to the parties’ Stipulation for Dismissal With Prejudice, and good
cause appearing,
 
IT IS HEREBY ORDERED that this action is dismissed in its entirety with
prejudice, each party to bear its own costs and attorneys’ fees.
 
DATED this ____ day of January, 2011.







                   
 
   
The Honorable John A. Buttrick
       
Judge of the Maricopa County Superior Court
 